                     1    SAUL PERLOFF (Cal. Bar 157092)                 THOMAS R. BURKE (Cal. Bar No. 141930)
                          saul.perloff@nortonrosefulbright.com           thomasburke@dwt.com
                     2    NORTON ROSE FULBRIGHT US LLP                   DAVIS WRIGHT TREMAINE LLP
                          300 Convent Street, Suite 2100                 505 Montgomery Street, Suite 800
                     3    San Antonio, Texas 78205-3792                  San Francisco, California 94111-6533
                          Telephone:     (210) 224-5575                  Telephone:    (415) 276-6500
                     4    Facsimile:     (210) 270-7205                  Facsimile:    (415) 276-6599
                     5    Attorneys for Plaintiff                        RAVI V. SITWALA (pro hac vice)
                          ALFASIGMA USA, INC.                            rsitwala@hearst.com
                     6                                                   SARAH S. PARK (pro hac vice)
                                                                         Sarah.Park@hearst.com
                     7                                                   THE HEARST CORPORATION
                                                                         300 West 57th Street
                     8                                                   New York, New York 10019-3792
                                                                         Telephone:    (212) 841-7000
                     9                                                   Facsimile:    (212) 554-7000
                    10                                                   Attorneys for Defendant
                                                                         FIRST DATABANK, INC.
                    11
                                                      UNITED STATES DISTRICT COURT
                    12

                    13                              NORTHERN DISTRICT OF CALIFORNIA
                    14
                                                               OAKLAND DIVISION
                    15

                    16                                                    Case No. 4:18-cv-06924-HSG
                          ALFASIGMA USA, INC., a Delaware
                    17    corporation,
                                                                          District Judge Haywood S. Gilliam, Jr.
                    18             Plaintiff,
                                                                          STIPULATED PROTECTIVE ORDER
                    19    vs.
                    20
                          FIRST DATABANK, INC., a Missouri
                    21    corporation,

                    22             Defendant.
                    23   1.     PURPOSES AND LIMITATIONS
                    24          Disclosure and discovery activity in this action are likely to involve production of
                    25   confidential, proprietary, or private information for which special protection from public disclosure
                    26   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                    27   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                    28   Order. The parties acknowledge that this Order does not confer blanket protections on all
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 1
                     1   disclosures or responses to discovery and that the protection it affords from public disclosure and
                     2   use extends only to the limited information or items that are entitled to confidential treatment under
                     3   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                     4   that this Stipulated Protective Order does not entitle them to file confidential information under
                     5   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                     6   will be applied when a party seeks permission from the court to file material under seal.
                     7   2.      DEFINITIONS
                     8           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

                     9   information or items under this Order.

                    10           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                    11   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                    12   of Civil Procedure 26(c).

                    13           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                    14   as their support staff).

                    15           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY

                    16   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” information in this matter.

                    17           2.5     Designating Party: a Party or Non-Party that designates information or items that it

                    18   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

                    19   CONFIDENTIAL—ATTORNEYS’ EYES ONLY”.

                    20           2.6     Disclosure or Discovery Material: all items or information, regardless of the

                    21   medium or manner in which it is generated, stored, or maintained (including, among other things,

                    22   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                    23   responses to discovery in this matter.

                    24           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

                    25   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

                    26   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor,

                    27   and (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s

                    28   competitor.

DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 2                                                               STIPULATED PROTECTIVE ORDER
                     1          2.8     “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Information or
                     2   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
                     3   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less
                     4   restrictive means.
                     5          2.8     House Counsel: attorneys who are employees of a party to this action. House
                     6   Counsel does not include Outside Counsel of Record or any other outside counsel.
                     7          2.10    Non-Party: any natural person, partnership, corporation, association, or other legal
                     8   entity not named as a Party to this action.
                     9          2.11    Outside Counsel of Record: attorneys who are not employees of a party to this action
                    10   but are retained to represent or advise a party to this action and have appeared in this action on
                    11   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party. It
                    12   is understood and agreed that counsel at The Hearst Corporation Office of General Counsel who
                    13   have made an appearance in this action are Outside Counsel of Record for purposes of this Order.
                    14          2.12    Party: any party to this action, including all of its officers, directors, employees,
                    15   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                    16          2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                    17   Material in this action.
                    18          2.14    Professional Vendors: persons or entities that provide litigation support services
                    19   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
                    20   storing, or retrieving data in any form or medium) and their employees and subcontractors.
                    21          2.15    Protected Material: any Disclosure or Discovery Material that is designated as
                    22   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
                    23          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a
                    24   Producing Party.
                    25   3.     SCOPE
                    26          The protections conferred by this Stipulation and Order cover not only Protected Material

                    27   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

                    28   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 3                                                            STIPULATED PROTECTIVE ORDER
                     1   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                     2   However, the protections conferred by this Stipulation and Order do not cover the following
                     3   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
                     4   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
                     5   publication not involving a violation of this Order, including becoming part of the public record
                     6   through trial or otherwise; and (b) any information known to the Receiving Party prior to the
                     7   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
                     8   information lawfully and under no obligation of confidentiality to the Designating Party. Any use
                     9   of Protected Material at trial shall be governed by a separate agreement or order.
                    10   4.     DURATION
                    11          Even after final disposition of this litigation, the confidentiality obligations imposed by this

                    12   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                    13   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                    14   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                    15   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                    16   time limits for filing any motions or applications for extension of time pursuant to applicable law.

                    17   5.     DESIGNATING PROTECTED MATERIAL

                    18          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

                    19   or Non-Party that designates information or items for protection under this Order must take care to

                    20   limit any such designation to specific material that qualifies under the appropriate standards. To the

                    21   extent it is practical to do so, the Designating Party must designate for protection only those parts

                    22   of material, documents, items, or oral or written communications that qualify – so that other

                    23   portions of the material, documents, items, or communications for which protection is not

                    24   warranted are not swept unjustifiably within the ambit of this Order.

                    25          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                    26   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                    27   encumber or retard the case development process or to impose unnecessary expenses and burdens

                    28   on other parties) expose the Designating Party to sanctions.
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 4                                                              STIPULATED PROTECTIVE ORDER
                     1          If it comes to a Designating Party’s attention that information or items that it designated for
                     2   protection do not qualify for protection at all or do not qualify for the level of protection initially
                     3   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
                     4   mistaken designation.
                     5          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
                     6   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                     7   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                     8   designated before the material is disclosed or produced.
                     9          Designation in conformity with this Order requires:
                    10                  (a) for information in documentary form (e.g., paper or electronic documents, but
                    11   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
                    12   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
                    13   ONLY” to each page that contains protected material. If only a portion or portions of the material
                    14   on a page qualifies for protection, the Producing Party also must clearly identify the protected
                    15   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each portion,
                    16   the level of protection being asserted.
                    17                  A Party or Non-Party that makes original documents or materials available for
                    18   inspection need not designate them for protection until after the inspecting Party has indicated
                    19   which material it would like copied and produced. During the inspection and before the designation,
                    20   all of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL—
                    21   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
                    22   copied and produced, the Producing Party must determine which documents, or portions thereof,
                    23   qualify for protection under this Order. Then, before producing the specified documents, the
                    24   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
                    25   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to each page that contains Protected Material.
                    26   If only a portion or portions of the material on a page qualifies for protection, the Producing Party
                    27   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                    28   margins) and must specify, for each portion, the level of protection being asserted.
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 5                                                              STIPULATED PROTECTIVE ORDER
                     1                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
                     2   Designating Party identify on the record, before the close of the deposition, hearing, or other
                     3   proceeding, all protected testimony and specify the level of protection being asserted. When it is
                     4   impractical to identify separately each portion of testimony that is entitled to protection and it
                     5   appears that substantial portions of the testimony may qualify for protection, the Designating Party
                     6   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right
                     7   to have up to twenty-one (21) days from release of the final transcript to identify the specific
                     8   portions of the testimony as to which protection is sought and to specify the level of protection
                     9   being asserted. Only those portions of the testimony that are appropriately designated for protection
                    10   within the twenty-one (21) days of release of the final transcript shall be covered by the provisions
                    11   of this Stipulated Protective Order.
                    12                  Parties shall give the other parties notice if they reasonably expect a deposition,
                    13   hearing or other proceeding to include Protected Material so that the other parties can ensure that
                    14   only authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
                    15   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
                    16   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
                    17   CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
                    18                  Transcripts containing Protected Material shall have an obvious legend on the title
                    19   page that the transcript contains Protected Material, and the title page shall be followed by a list of
                    20   all pages (including line numbers as appropriate) that have been designated as Protected Material
                    21   and the level of protection being asserted by the Designating Party. The Designating Party shall
                    22   inform the court reporter of these requirements. Any transcript before the expiration of the 21-day
                    23   period for designation shall be treated during that period as if it had been designated “HIGHLY
                    24   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After
                    25   the expiration of that period, the transcript shall be treated only as actually designated.
                    26                  (c) for information produced in some form other than documentary and for any other
                    27   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
                    28   or containers in which the information or item is stored the legend “CONFIDENTIAL” or
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 6                                                              STIPULATED PROTECTIVE ORDER
                     1   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” If only a portion or portions of the
                     2   information or item warrant protection, the Producing Party, to the extent practicable, shall identify
                     3   the protected portion(s) and specify the level of protection being asserted.
                     4          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                     5   designate qualified information or items does not, standing alone, waive the Designating Party’s
                     6   right to secure protection under this Order for such material. Upon timely correction of a
                     7   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
                     8   in accordance with the provisions of this Order.
                     9   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    10          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                    11   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                    12   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                    13   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                    14   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                    15   original designation is disclosed.

                    16          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                    17   by providing written notice of each designation it is challenging and describing the basis for each

                    18   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                    19   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                    20   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                    21   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                    22   are not sufficient) within ten (10) days of the date of service of notice. In conferring, the

                    23   Challenging Party must explain the basis for its belief that the confidentiality designation was not

                    24   proper and must give the Designating Party an opportunity to review the designated material, to

                    25   reconsider the circumstances, and, if no change in designation is offered, to explain the basis for

                    26   the chosen designation. A Challenging Party may proceed to the next stage of the challenge process

                    27   only if it has engaged in this meet and confer process first or establishes that the Designating Party

                    28   is unwilling to participate in the meet and confer process in a timely manner.
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 7                                                             STIPULATED PROTECTIVE ORDER
                     1          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
                     2   intervention, the Challenging Party may file a motion challenging a confidentiality designation if
                     3   there is good cause for doing so, including a challenge to the designation of a deposition transcript
                     4   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
                     5   competent declaration affirming that the movant has complied with the meet and confer
                     6   requirements imposed by the preceding paragraph.
                     7          The burden of persuasion in any such challenge proceeding shall be on the Designating
                     8   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
                     9   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                    10   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
                    11   to retain confidentiality as described above, all parties shall continue to afford the material in
                    12   question the level of protection to which it is entitled under the Producing Party’s designation until
                    13   the court rules on the challenge.
                    14   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                    15          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                    16   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                    17   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                    18   the categories of persons and under the conditions described in this Order. When the litigation has

                    19   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                    20   DISPOSITION).

                    21          Protected Material must be stored and maintained by a Receiving Party at a location and in

                    22   a secure manner that ensures that access is limited to the persons authorized under this Order.

                    23          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                    24   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                    25   information or item designated “CONFIDENTIAL” only to:

                    26                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                    27   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                    28   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 8                                                             STIPULATED PROTECTIVE ORDER
                     1   Bound” that is attached hereto as Exhibit A;
                     2                  (b) the officers, directors, and employees (including House Counsel) of the
                     3   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
                     4   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     5                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                     6   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
                     7   to Be Bound” (Exhibit A);
                     8                  (d) the court and its personnel;
                     9                  (e) court reporters and their staff, professional jury or trial consultants, and
                    10   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
                    11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    12                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably
                    13   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                    14   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
                    15   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
                    16   bound by the court reporter and may not be disclosed to anyone except as permitted under this
                    17   Stipulated Protective Order.
                    18                  (g) the author or recipient of a document containing the information or a custodian
                    19   or other person who otherwise possessed or knew the information.
                    20          7.3     Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
                    21   Information or Items. Unless otherwise ordered by the court or permitted in writing by the
                    22   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
                    23   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
                    24                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
                    25   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
                    26   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
                    27   Bound” that is attached hereto as Exhibit A;
                    28                  (b) Designated House Counsel of the Receiving Party (1) who has no involvement
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 9                                                            STIPULATED PROTECTIVE ORDER
                     1   in competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation,
                     2   (3) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to
                     3   whom the procedures set forth in paragraph 7.4(a)(1), below, have been followed;
                     4                  (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary
                     5   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”
                     6   (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been
                     7   followed;
                     8                  (d) the Court and its personnel;
                     9                  (e) court reporters and their staff, professional jury or trial consultants,      and
                    10   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
                    11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
                    12                  (f) the author or recipient of a document containing the information or a custodian
                    13   or other person who otherwise possessed or knew the information.
                    14          7.4     Procedures    for   Approving      or   Objecting   to   Disclosure   of   “HIGHLY
                    15   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Information or Items to Designated House
                    16   Counsel or Experts.
                    17                  (a)(1) Unless otherwise ordered by the court or agreed to in writing by the
                    18   Designating Party, a Party that seeks to disclose to Designated House Counsel any information or
                    19   item that has been designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
                    20   pursuant to paragraph 7.3(b) first must make a written request to the Designating Party that (1) sets
                    21   forth the full name of the Designated House Counsel and the city and state of his or her residence,
                    22   and (2) describes the Designated House Counsel’s current and reasonably foreseeable future
                    23   primary job duties and responsibilities in sufficient detail to determine if House Counsel is
                    24   involved, or may become involved, in any competitive decision-making.
                    25                  (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
                    26   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any
                    27   information or item that has been designated “HIGHLY CONFIDENTIAL—ATTORNEYS’
                    28   EYES ONLY” pursuant to paragraph 7.3(c) first must make a written request to the Designating
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 10                                                            STIPULATED PROTECTIVE ORDER
                     1   Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL—ATTORNEYS’
                     2   EYES ONLY” information that the Receiving Party seeks permission to disclose to the Expert, (2)
                     3   sets forth the full name of the Expert and the city and state of his or her primary residence, (3)
                     4   attaches a copy of the Expert’s current resume, and (4) identifies the Expert’s current employer(s).
                     5                  (b) A Party that makes a request and provides the information specified in the
                     6   preceding respective paragraphs may disclose the subject Protected Material to the identified
                     7   Designated House Counsel or Expert unless, within seven (7) days of delivering the request, the
                     8   Party receives a written objection from the Designating Party. Any such objection must set forth in
                     9   detail the grounds on which it is based.
                    10                  (c) A Party that receives a timely written objection must meet and confer with the
                    11   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement
                    12   within seven days of the written objection. If no agreement is reached, the Party seeking to make
                    13   the disclosure to Designated House Counsel or the Expert may file a motion as provided in Civil
                    14   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission from
                    15   the court to do so. Any such motion must describe the circumstances with specificity, set forth in
                    16   detail the reasons why the disclosure to Designated House Counsel or the Expert is reasonably
                    17   necessary, assess the risk of harm that the disclosure would entail, and suggest any additional means
                    18   that could be used to reduce that risk. In addition, any such motion must be accompanied by a
                    19   competent declaration describing the parties’ efforts to resolve the matter by agreement (i.e., the
                    20   extent and the content of the meet and confer discussions) and setting forth the reasons advanced
                    21   by the Designating Party for its refusal to approve the disclosure.
                    22          In any such proceeding, the Party opposing disclosure to Designated House Counsel or the
                    23   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under
                    24   the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material
                    25   to its Designated House Counsel or Expert.
                    26   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                LITIGATION
                    27

                    28          If a Party is served with a subpoena or a court order issued in other litigation that compels
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 11                                                              STIPULATED PROTECTIVE ORDER
                     1   disclosure of any information or items designated in this action as “CONFIDENTIAL” or
                     2   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” that Party must:
                     3                    (a) promptly notify in writing the Designating Party. Such notification shall include
                     4   a copy of the subpoena or court order;
                     5                    (b) promptly notify in writing the party who caused the subpoena or order to issue
                     6   in the other litigation that some or all of the material covered by the subpoena or order is subject to
                     7   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
                     8                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                     9   Designating Party whose Protected Material may be affected.
                    10          If the Designating Party timely seeks a protective order, the Party served with the subpoena
                    11   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
                    12   or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” before a determination by the
                    13   court from which the subpoena or order issued, unless the Party has obtained the Designating
                    14   Party’s permission. The Designating Party shall bear the burden and expense of seeking protection
                    15   in that court of its confidential material – and nothing in these provisions should be construed as
                    16   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from
                    17   another court.
                    18   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                                LITIGATION
                    19

                    20                    (a)    The terms of this Order are applicable to information produced by a Non-

                    21   Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—

                    22   ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with this

                    23   litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions

                    24   should be construed as prohibiting a Non-Party from seeking additional protections.

                    25                    (b)    In the event that a Party is required, by a valid discovery request, to produce

                    26   a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

                    27   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                    28                           1.      promptly notify in writing the Requesting Party and the Non-Party
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 12                                                             STIPULATED PROTECTIVE ORDER
                     1   that some or all of the information requested is subject to a confidentiality agreement with a Non-
                     2   Party;
                     3                          2.      promptly provide the Non-Party with a copy of the Stipulated
                     4   Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific
                     5   description of the information requested; and
                     6                          3.      make the information requested available for inspection by the Non-
                     7   Party.
                     8                   (c)    If the Non-Party fails to object or seek a protective order from this court
                     9   within fourteen (14) days of receiving the notice and accompanying information, the Receiving
                    10   Party may produce the Non-Party’s confidential information responsive to the discovery request.
                    11   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
                    12   information in its possession or control that is subject to the confidentiality agreement with the
                    13   Non-Party before a determination by the court. Absent a court order to the contrary, the Non-Party
                    14   shall bear the burden and expense of seeking protection in this court of its Protected Material.
                    15   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    16            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                    17   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                    18   the Receiving Party must immediately (a) notify in writing the Designating Party of the

                    19   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                    20   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                    21   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                    22   Agreement to Be Bound” that is attached hereto as Exhibit A.

                    23   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                  MATERIAL
                    24

                    25            When a Producing Party gives notice to Receiving Parties that certain inadvertently
                    26   produced material is subject to a claim of privilege or other protection, the obligations of the
                    27   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
                    28   is not intended to modify whatever procedure may be established in an e-discovery order that
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 13                                                             STIPULATED PROTECTIVE ORDER
                     1   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
                     2   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
                     3   information covered by the attorney-client privilege or work product protection, the parties may
                     4   incorporate their agreement in the stipulated protective order submitted to the Court.
                     5   12.    MISCELLANEOUS
                     6          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

                     7   seek its modification by the court in the future.

                     8          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                     9   no Party waives any right it otherwise would have to object to disclosing or producing any

                    10   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                    11   Party waives any right to object on any ground to use in evidence of any of the material covered by

                    12   this Protective Order.

                    13          12.3    Filing Protected Material. Without written permission from the Designating Party

                    14   or a court order secured after appropriate notice to all interested persons, a Party may not file in the

                    15   public record in this action any Protected Material. A Party that seeks to file under seal any

                    16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

                    17   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                    18   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

                    19   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

                    20   to protection under the law. If a Receiving Party's request to file Protected Material under seal

                    21   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the

                    22   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise

                    23   instructed by the Court.

                    24   13.    FINAL DISPOSITION

                    25          Within sixty (60) days after the final disposition of this action, as defined in paragraph 4,
                    26   each Receiving Party must return all Protected Material to the Producing Party or destroy such
                    27   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                    28   compilations, summaries, and any other format reproducing or capturing any of the Protected
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 14                                                             STIPULATED PROTECTIVE ORDER
                     1   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must submit
                     2   a written certification to the Producing Party (and, if not the same person or entity, to the
                     3   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
                     4   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
                     5   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
                     6   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                     7   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                     8   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
                     9   product, and consultant and expert work product, even if such materials contain Protected Material.
                    10   Any such archival copies that contain or constitute Protected Material remain subject to this
                    11   Protective Order as set forth in Section 4 (DURATION).
                    12
                         IT IS SO STIPULATED.
                    13

                    14
                          Dated: March 28, 2019                     NORTON ROSE FULBRIGHT US LLP
                    15

                    16                                              By: /s/Saul Perloff
                    17                                                  Saul Perloff

                    18                                              Attorneys for Plaintiff
                                                                    ALFASIGMA USA, INC.
                    19

                    20
                          Dated: March 28, 2019                     THE HEARST CORPORATION
                    21

                    22                                              By: /s/Ravi Sitwala
                    23                                                  Ravi Sitwala

                    24                                              Attorneys for Defendant
                                                                    FIRST DATABANK, INC.
                    25

                    26

                    27

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 15                                                           STIPULATED PROTECTIVE ORDER
                     1

                     2                                      FILER’S ATTESTATION

                     3
                                Pursuant to Civil LR 5.1(i)(3), the undersigned hereby attests that concurrence in the filing
                     4
                         of this STIPULATED PROTECTIVE ORDER has been obtained from counsel for Defendant
                     5
                         First Databank, Inc. and is electronically signed with the express permission of Defendant’s
                     6
                         counsel.
                     7

                     8    Date: March 28, 2019                     NORTON ROSE FULBRIGHT US LLP
                                                                   Saul Perloff
                     9
                                                                   By: /s/Saul Perloff
                    10                                                  Saul Perloff
                                                                   Attorney for Plaintiff
                    11                                             ALFASIGMA USA, INC.
                    12

                    13
                                PURSUANT TO STIPULATION, IT IS SO ORDERED.
                    14

                    15
                          Dated: April 3, 2019
                    16
                                                                   HAYWOOD S. GILLIAM, JR
                    17                                             UNITED STATES DISTRICT JUDGE

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 16                                                          STIPULATED PROTECTIVE ORDER
                     1                                 UNITED STATES DISTRICT COURT
                     2                              NORTHERN DISTRICT OF CALIFORNIA
                     3                                         OAKLAND DIVISION
                     4    ALFASIGMA USA, INC., a Delaware                 Case No. 4:18-cv-06924-HSG
                          corporation,
                     5                                                    ACKNOWLEDGMENT AND
                     6             Plaintiff,                             AGREEMENT TO BE BOUND

                     7    vs.

                     8    FIRST DATABANK, INC., a Missouri
                          corporation,
                     9

                    10                           Defendant..

                    11          I, ____________________________________, of _______________________________
                    12   [address], declare under penalty of perjury that I have read in its entirety and understand the
                    13   Stipulated Protective Order that was issued by the United States District Court for the Northern
                    14   District of California on [date] in the case styled as Alfasigma USA, Inc. v. First Databank, Inc.,
                    15   Case No. 4:18-cv-06924-HSG. I agree to comply with and be bound by all the terms of this
                    16   Stipulated Protective Order and I understand and acknowledge that failure to so comply could
                    17   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
                    18   not disclose in any manner any information or item that is subject to this Stipulated Protective Order
                    19   to any person or entity except in strict compliance with the provisions of this Order.
                    20          I further agree to submit to the jurisdiction of the United States District Court for the
                    21   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
                    22   Order, even if such enforcement proceedings occur after termination of this action.
                    23
                                I hereby appoint __________________________ [print or type full name] of
                    24
                         _______________________________________ [print or type full address and telephone number]
                    25
                         as my California agent for service of process in connection with this action or any proceedings
                    26
                         related to enforcement of this Stipulated Protective Order.
                    27

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                          PAGE 1
                     1   Date:
                     2                                                     Printed Name

                     3
                                      City and State                        Signature
                     4            where sworn and signed

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                         PAGE 2                            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
